DETAILED ACTION
Non-final Office Action
Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The instant application filed October 20, 2021 which is a reissue of application 12/654,046 (U.S. Patent No. 8,296,967, published October 30, 2012).
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
Claims 1-19 were published in US Patent 8,296,967.  A preliminary amendment was filed concurrently with the application on October 20, 2021.  By way of the preliminary amendment, new claims 20-32 were added. Therefore, claims 1-32 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement filed October 20, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information (foreign references, Non-patent Literature) referred to therein has not been considered.


Specification
The disclosure is objected to because of the following informalities: In column 5, line 61, the specification recites “The rotary shaft axis 151 is disposed at the end of the power transformation unit 160”.  However, “151” has already been used to describe the hangar slot.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not provide antecedent basis the claim limitations:
The “groove” (claim 20).
The slot having an “oblong” shape (claim 21).
The “connector follows along a side surface of the slot as the hanger rack reciprocates side to side” (claim 24)
The “plate” and the “ledge” (claim 25).
The “supporter is coupled to the ledge” (claim 26).
The “transmission is fixed to the plate” (claim 27).
The “ledge is bent to form the ledge on each side of the plate” (claim 28).
The “driver is coupled to the plate” (claim 29).
The “frame extends along a width direction of the inside of the cabinet” (claim 30).
The “supporter connects the hanger rack and the frame, and wherein the supporter is positioned below the ledge” (claim 31).
The “supporter is closer to the ledge than a center portion of the frame along a width direction inside the cabinet” (claim 32).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
The “guide which guides the hanger rack” (claim 4)
The “plate” and the “ledge” (claim 25)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 
Claim Objections
Claim 24 is objected to because of the following informalities:  In claim 24, “wherein the connector follows along a side surface of the slot as the hanger rack reciprocates sided to side” should be --wherein the connector follows along a side surface of the slot as the hanger rack reciprocates side to side --. Not “sided”.
Appropriate correction is required.


Claims
The present reissue includes claims 1-32.  Independent claim 1 is reproduced below. 
1. (Original) A fabric treating apparatus comprising:

an inside cabinet which forms a treating chamber in which fabrics are treated;

a heater to supply any one of hot air and steam to the treating chamber;

a hanger rack disposed in the treating chamber;

a driver to generate rotary power, disposed outside of the treating chamber and on an upper part of the inside cabinet;

a transmission for reciprocating the hanger rack by transmitting the rotary power of the driver; and

a supporter which supports both sides of the hanger rack and includes an elastic
material,

wherein the transmission 1s disposed to penetrate the inside cabinet,

wherein the transmission includes a power transmission unit which transmits the rotary power of the driver; and

a power transformation unit which reciprocates the hanger rack by converting the rotary power of the transmission,

wherein the hanger rack includes a slot for coupling with an end of the power
transformation unit,
wherein the slot is disposed at the middle of the hanger rack.


Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
In the declaration filed October 20, 2021, Patent Owner has not given an error statement, indicating how the patentee has claimed more or less than he had the right to claim in the patent. Since the patent was published October 30, 2012, Patent Owner should indicate how Patent Owner claimed more than Patent Owner had a right to claim. See MPEP 1414 II(C).


Claim Rejections - 35 USC § 251
Claims 1-32 rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 26 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 20, there is no support in the disclosure (specification/drawings/claims) of the claimed subject matter “wherein the slot is formed by the groove”. The only disclosure is that element 152 is identified as a slot (see col. 5, ll. 55-60). There is no mention of how the slot is formed.
With respect to claim 26, there is no support in the disclosure (specification/drawings/claims) of the claimed subject matter “wherein the supporter is coupled to the ledge”. The only disclosure is that the supporter may be coupled to the frame is “[o]ne end of the supporter 180 is fixed at the motor frame 113 or the inner cabinet 112” (col. 6, ll. 39-40).
With respect to claim 32, there is no support in the disclosure (specification/drawings/claims) of the claimed subject matter “wherein the supporter is closer to the ledge than a center portion of the frame along a width direction of the inside cabinet”.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the hanger rack includes a slot for coupling with an end of the power transformation unit, wherein the slot is disposed at the middle of the hanger rack”. However, the hangar rack (150) actually is described with two slots: slot 152 and slot 151 (see column 5, line 50 to column 6, line 35). Which slot is being claimed? This is confusing.
Claim 20 states, “wherein the slot is formed by the groove”. It is not clear if Patent Owner is claiming a method step or product by process (slot formed by the groove), or a final article.
Claim 25 recites “the frame includes a plate contacting the inside of the cabinet and a ledge positioned above the plate”. It is unclear how frame (113) includes the ledge, as it appears from figure 2 that the “ledge” is a distinct structure from the frame (113).
Claim 28 recites “wherein the ledge is bent to form the ledge on each side of the plate” is confusing. Only one ledge has been recited. Claim 28 now recites there is a ledge on each side.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4, 20-25 and 28-32 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 9,010,158 to Yoo et al. (Yoo et al. ‘158).
The applied reference has a common Assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
With respect to claim 1, Yoo et al. ‘158 teaches A fabric treating apparatus comprising:
an inside cabinet 110 which forms a treating chamber in which fabrics are treated;
a heater 120 to supply any one of hot air and steam to the treating chamber;
a hanger rack 130 disposed in the treating chamber;
a driver 140 to generate rotary power, disposed outside of the treating chamber and on an upper part of the inside cabinet (See figure 1);
a transmission 160,170,172, for reciprocating the hanger rack by transmitting the rotary power of the driver; and
a supporter 150 which supports both sides of the hanger rack and includes an elastic material (col. 3, ll. 60-67),
wherein the transmission 1s disposed to penetrate the inside cabinet (See fig. 2),
wherein the transmission includes a power transmission unit 162,164, which transmits the rotary power of the driver; and
a power transformation unit 170,172, which reciprocates the hanger rack by converting the rotary power of the transmission,
wherein the hanger rack includes a slot 172,176, for coupling with an end of the power transformation unit,
wherein the slot is disposed at the middle of the hanger rack (See figs. 2 and 3).
With respect to claim 2, Yoo et al. ‘158 teach here the power transmission unit includes a rotary shaft which penetrates the inside cabinet (see fig. 2) and the power transformation unit includes:
a rotary shaft connector 162 (see cylinder at the top and in the middle of 162 in fig. 5) which is coupled to the rotary shaft;
a rotary arm (circular disc 162) which extends from the rotary shaft connector;
a slot connector 164 that projects from an end of the rotary arm, and rotates with respect to the rotary shaft and is inserted into the slot 172,176.
With respect to claim 3, Yoo et al. ‘158 teach wherein the slot 172,176, is perpendicular to the moving direction of the hanger rack, and perpendicular to the reciprocating direction of the hanger rod (see figs. 4 and 5).
With respect to claim 4, Yoo et al. ‘158 teach wherein the hanger rack includes a guide 170 (figs. 2-4) which guides the hanger rack that is powered by the power transformation unit.
With respect to claim 20, Yoo et al. ‘158 teach wherein the slot is formed by a groove 172,176.
With respect to claim 21, Yoo et al. ‘158 teach wherein the slot has an oblong shape.
With respect to claim 22, Yoo et al. ‘158 teach wherein the power transmission
unit includes a connector 164 which protrudes into the slot 172,176.
With respect to claim 23, Yoo et al. ‘158 is considered to teach wherein the connector remains in contact with the slot as the hangar rack reciprocates side to side.
With respect to claim 24, Yoo et al. ‘158 is considered to teach wherein the connector follows along a side surface of the slot as the hanger rack reciprocates sided to side.
With respect to claim 25, Yoo et al. ‘158 further comprise an outer cabinet 10 and a frame 111 provided between the inside cabinet and the outer cabinet, the frame includes a plate (see annotated fig. 2 below) contacting the inside cabinet and a ledge (see annotated figure 3 below) positioned above the plate.

    PNG
    media_image1.png
    383
    731
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    254
    672
    media_image2.png
    Greyscale


With respect to claim 28, Yoo et al. ‘158 teach wherein the ledge is bent to form the ledge on each side of plate (ledge described above is a bent “C” channel).
With respect to claim 29, Yoo et al. ‘158 teach wherein the driver 140 is coupled to the plate.
With respect to claim 30, Yoo et al. ‘158 teach wherein the frame extends along a width direction of the inside cabinet.
With respect to claim 31, Yoo et al. ‘158 teach wherein the supporter 150 connects
the hanger rack and the frame, and wherein the supporter is positioned below the ledge (see figures 2 and 3).
With respect to claim 32, Yoo et al. ‘158 teach wherein the supporter 150 appears closer to the ledge than a center portion of the frame along a width direction of the inside of the cabinet (See figure 1. Supporters 150 appear to be closer to the ledges than the center portion of the frame).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo et al. ‘158 in combination with US 3,114,919 to Kenreich (Kenreich).
With respect to claim 9, Yoo et al. ‘158 does not teach where the power transmission unit includes: a driving pulley rotated by the driver; a driven pulley coupled to the driving pulley; a belt coupling the driving pulley and the driven pulley; and a rotary shaft rotated by the driven pulley.
The patent to Kenreich teaches a fabric treating apparatus comprising similar in appearance and function to that of Yoo et al. ‘158. Kenreich further teaches a movable hangar rack 17. The hangar rack of Kenreich is has a power transmission unit that includes a driving pulley (see figure 3) rotated by the driver 13; a driven pulley (figure 1, coupled to transmission 14) coupled to the driving pulley; a belt 15 coupling the driving pulley and the driven pulley; and a rotary shaft rotated by the driven pulley (driven pulley is mounted on a shaft that is supported by the transmission housing 14. See figures 1-3 and).
It would have been obvious to a person skilled in the art at the time the invention was made to substitute the power transmission unit of Yoo et al. ‘158 with the power transmission unit of Kenreich, as such are known mechanical equivalents and selection of either power transmission unit yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385  (2007).
With respect to claim 10, the combination of Yoo et al. ‘158 and Kenreich teach wherein the diameter of the driven pulley is larger than the diameter of the driving pulley (see Kenreich, figures 1-3).
With respect to claim 11, the combination of Yoo et al. ‘158 and Kenreich  do not explicitly teach including a bearing unit which includes a bearing in which the rotary shaft is coupled. However, using a bearing, in which a shaft is mounted, is old and well known in the art.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was made to provide the combination of Yoo et al. ‘158 and Kenreich with a bearing in which the rotary shaft is coupled. Such is considered within the purview of one skilled in the art.
With respect to claims 12 and 13, the combination of Yoo et al. ‘158 and Kenreich do not explicitly teach the power transmission unit includes: a driving sprocket/gear rotated by the driver; a driven sprocket/gear coupled with the driving sprocket/gear; a chain/belt including gear teeth coupling the driving sprocket/gear and the driven sprocket/gear.
Again, using a chain and two toothed sprockets, or two gears and a belt including gear teeth in lieu of a belt and two pulleys, is old and well known. 
Therefore, it would have been obvious to a person skilled in the art at the time the invention was made to substitute belt and pulleys of the combination of Yoo et al. ‘158 and Kenreich with a driving sprocket/gear rotated by the driver; a driven sprocket/gear coupled with the driving sprocket; and a chain/belt including gear teeth coupling the driving sprocket/gear and the driven sprocket/gear. Such is considered within the purview of one skilled in the art.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,296,967 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The publications to Kleker, Moon, Kim, Johnson, Park show the current state of the art in Laundry drying/treating apparatus. It should also be noted that most of the US publications are commonly owned by LG.
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/SC/				and 	/GAS/
		Sara Clarke				Gay Ann Spahn
Reexam Specialist			Supervisory Reexam Specialist
		AU 3993				AU 3993